743 N.W.2d 198 (2008)
In re Beatrice Shanel COLLIER and Markia Raja Miller, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Cordellia Miller, a/k/a Cordellia Collier, Respondent-Appellant.
Docket No. 135552. COA No. 278257.
Supreme Court of Michigan.
January 18, 2008.
On order of the Court, the application for leave to appeal the December 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.